Citation Nr: 1114052	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral gouty arthritis of the feet, prior to June 23, 2010.  



REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to November 1973 and from July 1977 to August 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal, in part, from a September 2003 decision by the RO which denied an increase the 20 percent evaluation then assigned for gouty arthritis of the feet.  

In March 2007, the Board denied the Veteran's claim and he appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  Pursuant to an July 2008 joint motion, the Court, in part, vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in November 2008, September 2009, and June 2010.  

By rating action in November 2010, the RO assigned an increased rating to 40 percent for bilateral gouty arthritis; effective from June 23, 2010.  38 C.F.R. § 3.400(o)(2).  As a 40 percent evaluation was the rating specifically requested by the Veteran on appeal, and he has not expressed dissatisfaction with the 40 percent rating assigned, consideration of a higher evaluation is not warranted in this case.  However, as the 40 percent rating was not made effective from the date of his claim for increase, the Board must address whether the Veteran is entitled to a rating in excess of 20 percent from the date of his claim for increase to June 23, 2010.  Accordingly, the issue has recharacterized to reflect the appropriate question on appeal.  


FINDING OF FACT

The Veteran's gouty arthritis is manifested by pain and occasional swelling in both great toes, but is not shown to be productive of definite impairment of health or incapacitating exacerbations three or more times a year; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups to a degree commensurate with the criteria for the next higher rating was not demonstrated.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for bilateral gouty arthritis of the feet, prior to June 23, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5017-5002 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication of the Veteran's claim, a letter dated in June 2003 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA at least five time during the pendency of the appeal.  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Factual Background & Analysis

The Veteran contends that he has had chronic, incapacitating flare-ups of gouty arthritis in his feet three or more times a year for the past several years and believes that his symptoms more nearly reflect the criteria for a 40 percent evaluation since the date of his claim for increase.  

Initially, the Board notes that the Veteran has multiple bilateral foot disabilities for which service-connection has been established, including status post bunionectomy, osteotomy and fusion of the left great toe, and hallux valgus of the right great toe associated with gouty arthritis of the feet; rated 10 percent and noncompensable, respectively.  The claims for increased ratings for these disabilities were adjudicated by the Board in March 2007, and were affirmed by the Court in July 2008.  Therefore, any symptoms or manifestations associate with the additional service-connected disabilities can not be considered in adjudicating the claim for a higher evaluation for gouty arthritis of the feet.  

Additionally, the Veteran was recently assigned an increased rating to 40 percent for gouty arthritis by the RO in November 2010; effective from June 23, 2010.  38 C.F.R. § 3.400(o)(2).  As a 40 percent evaluation was the rating specifically requested by the Veteran on appeal, and he has not expressed dissatisfaction with the assigned rating, consideration of an evaluation in excess of 40 percent is not warranted in this case.  However, as the 40 percent rating was not made effective from the date of his claim for increase, the question remaining on appeal is whether he is entitled to a rating in excess of 20 percent prior to June 23, 2010.  

Concerning the 40 percent rating, the Board notes that while the RO concluded that the Veteran's multiple visits to the ER equated to incapacitating episodes, as will be discussed in greater detail below, there is no objective evidence in the record to support that finding.  In any event, the Board will not disturb the 40 percent rating assigned by the RO.  

The Veteran's gouty arthritis is rated under Diagnostic Code (DC) 5002, for rheumatoid arthritis, which provides for a 100 percent evaluation for active disease process with constitutional manifestations associated with active joint involvement which is totally incapacitating.  A 60 percent evaluation is assigned when the disease process is less than that shown for a 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a less number over prolonged periods.  A 40 percent evaluation is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or severely incapacitating exacerbations occurring three or more times a year.  A 20 percent evaluation is assigned for one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a, DC 5017-5002.  

Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same chapter for evaluating musculoskeletal disabilities, 38 C.F.R. § 4.71a, an incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  The American Heritage Dictionary defines "incapacity" as lack of capacity.  Capacity is defined as the ability to do something; faculty.  See The American Heritage Dictionary (Second College Ed. 1982) 650 and 236, respectively.  

In the instant case, the Veteran has never been shown to suffer an incapacitating episode as defined by VA regulations or the general (dictionary) definition due to his gouty arthritis at anytime during the pendency of this appeal.  While the Veteran experiences flare-ups of pain and occasional swelling in his feet, primarily his left great toe, he has never been prescribed bed rest by a physician or shown to have been unable to walk or ambulate.  

The Board has reviewed all the evidence of record, including the numerous VA and private outpatient notes for treatment from 2001 to the present, and the five VA examination conducted during the pendency of this appeal (August 2003, May and August 2005, February 2009 and January 2010).  While the evidence showed that the Veteran was treated for his service-connected bilateral foot disabilities and underwent multiple surgeries on his left great toe for bunionectomy and fusion of the metatarsophalangeal (MP) joint, the medical reports of record do not show impairment of health or any incapacitating exacerbations.  

On VA examination in August 2003, there was no swelling, or abnormal callus or positioning of the Achilles tendon of either foot.  At that time, the Veteran wore soft shoes without orthotics.  On VA examination in May 2005, the Veteran reported pain in both feet, primarily in the left great toe and first MP joint.  There was some limitation of motion in both ankles and the Veteran was able to perform only two repetitions of walking on the toes of his left foot.  The Veteran reported pain after standing for more than an hour or when he forgets to take his medication.  Range of motion of the ankles and toes did not change after exercise and there was no flare-ups, increased fatigability or lack of endurance after walking on his toes.  The Veteran walked with a flat footed gait, but had normal pronation and supination at rest and when walking.  There were no neurological or vascular abnormalities in either foot, the Achilles tendons were aligned normally, and there was no change in the position of the toes or the well preserved arches with walking, standing, or squatting.  X-ray studies revealed a rudimentary bunion and calcaneal spur on the right foot and post operative changes at the first MP joint with appliances and a calcaneal spur on the left foot.  The diagnoses included gouty arthritis of the metatarsophalangeal joints of all interphalangeal joints of both feet.  

On VA examination in August 2005, there was no significant heat, redness, edema or swelling in the joints of either foot, and no vascular changes or ulcerations in the lower extremities.  The Veteran reported flare-ups about once a month, primarily involving his left great toe which last for two to three days.  The clinical findings were not materially different from those reported on VA examination in May 2005.  

The Veteran's complaints and the clinical findings on VA examination in February 2009 and January 2010 were not materially different from the earlier examinations discussed above.  

When evaluated by VA in February 2009, the Veteran reported that while it was difficult to stand during acute flare-ups and that he tried to stay off his feet, he had not missed any work because of his gouty arthritis.  The Veteran reported that he did not use a cane, crutches, or other assistive devices to ambulate.  On examination, there was no heat, redness, or swelling in the joints of either foot.  His gait was very stiff at his feet when walking and he appeared to generate very little toe off.  His right foot gait was relatively normal.  There were calluses on the left and right MP joints, but no obvious bunions or any skin or vascular changes, and distal pulses were 2+, bilaterally.  The examiner commented that there was no painful motion, fatigue, weakness, or incoordination on repetitive testing.  

When examined by VA in January 2010, the Veteran reported that he uses a cane during an acute attack which helped him off-load the big toe when walking.  He said that he stayed at home to rest and preferred not to go anywhere unless he absolutely had to.  The Veteran also reported that his position at the factory where he worked was eliminated and that he was recently laid off.  He said that he was not offered another position because of arm and back problems.  On VA examination, the Veteran was well-nourished, well-developed and in no acute distress.  His gait was mildly antalgic and there was abnormal shoe wear pattern, bilaterally.  There was tenderness to palpation of both great toes and the metatarsal heads of the remaining toes, and mild erythema in both forefeet.  There was no effusion in either foot.  There was mild limitation of dorsiflexion with pain and full plantar flexion without pain, bilaterally.  There was no additional limitation of motion due to pain, fatigue, weakness or incoordination on repetitive movement.  On the latter two VA examinations, the examiners indicated that the Veteran was not experiencing a flare-up and that they could not offer any opinion as to any additional impairment due to flare-ups.  

Additional medical reports showed that the Veteran was seen at the emergency room of a VA hospital for bilateral foot pain on several occasions from June to October 2010.  Other than complaints of pain and occasional redness and tenderness, primarily in the left great toe, the treatment records did not show any significant abnormalities or functional impairment.  There was no edema, cyanosis, clubbing, or vascular changes on any of the ER reports.  

In this case, the Board does not dispute that the Veteran experiences pain and has increased difficulty with some daily activities during flare-ups.  However, a preference to staying off his feet and avoiding physical activities "unless" absolutely necessary, is not commensurate with an incapacitating episode for VA purposes.  Furthermore, the evidence does not show any additional impairment of health due to his gouty arthritis.  Prior to being laid off from work in 2009, the Veteran reported that he did not miss any time at work - even when he had a flare-up because of his gouty arthritis.  In short, there is no evidence that the Veteran symptoms were so severe at anytime during the pendency of this appeal, that he lacked the capacity to ambulate or to perform the activities of daily living.  Absent objective evidence of any incapacitating episodes or impairment of health associated with his gouty arthritis of the feet, the Board finds no basis for the assignment of an evaluation in excess of 20 percent prior to June 23, 2010.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement or during a flare-up under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the examiners on the two most recent VA examinations in February 2009 and January 2010, indicated that the Veteran did not have any additional limitation of motion due to pain or due to fatigue, weakness, incoordination or pain on repetitive movement.  The examiners indicated that the Veteran was not experiencing a flare-up of symptoms when examined and, therefore, they could not offer an opinion as to whether there was any additional functional impairment during a flare-up, without resorting to speculation.  

Although the Veteran reports that he has flare-ups once a month which last from three to five days, he has never had a flare-up on any of the five VA examinations or when seen by VA or his private healthcare providers on numerous occasions during the pendency of this appeal.  The Board remanded the appeal in September 2009 and June 2010, primarily to attempt to have the Veteran examined during a flare-up to obtain information concerning the extent of any additional functional impairment.  The Veteran presented himself to a VA emergency room on several occasions from June to October 2010, complaining that he was experiencing a flare-up of his gout.  However, other than some pain and occasional swelling in the left great toe, the objective findings on the several ER notes showed no significant abnormalities or impairment.  The Veteran was ambulatory and in no acute distress on each occasion and was never prescribed bedrest.  

Specifically, when seen on June 23, the Veteran had some redness but no swelling or tenderness in the left great toe.  When seen on July 19, he had pain on motion of the left great toe, but there was no significant swelling, inflammation or other abnormalities.  On August 6, the Veteran reported a flare-up in his left great toe and described his pain as an 8/10.  However, the examiner indicated that there was no evidence of acute gout on examination.  An ER note on September 13, showed the Veteran was ambulatory without obvious discomfort.  There was no edema, cyanosis or clubbing in the lower extremities, and the first MP joints were not significantly inflamed or swollen.  There was some pain on palpation of the first MP joints.  When seen on October 15, there was some erythematous, tenderness, and swelling in the left great toe, but the Veteran was not in acute distress.  

Although the ER reports did not include any range of motion findings, the fact that the Veteran was able to walk into the ER without assistance on each occasion, demonstrated no objective evidence of any actual or functional impairment in his feet other than some tenderness and occasional swelling, primarily in the left great toe, and was not admitted or prescribed bedrest suggests that his symptoms were not significantly disabling.  Clearly, the ER notes did not reflect a severity of symptomatology productive of definite impairment of health or incapacitating exacerbations.  In sum, the evidence of record does not show any additional functional impairment associated with gouty arthritis of the feet commensurate with the criteria for an evaluation in excess 20 percent at anytime during the pendency of this appeal and, in particular, prior to June 23, 2010.  

The Board recognizes that the Veteran has chronic foot pain on a daily basis.  However, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use to the degree necessary for the assignment of a higher evaluation.  As there is no objective evidence of any additional functional loss of use due to pain, on repetitive use, or with flare-ups, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for the assignment of a higher evaluation.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  

Applying all of the appropriate Diagnostic Codes to the facts of this case, an objective assessment of the Veteran's present impairment of his gouty arthritis of the feet does not suggest that he has sufficient symptoms so as to warrant an evaluation in excess of 20 percent prior to June 23, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's gouty arthritis of the feet are contemplated by the schedular criteria.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

In reaching this decision, the Board also notes the January 2011 correspondence from the Veteran's attorney, suggesting the Veteran's 40 percent evaluation should extend back prior to the appeal period.  She offers a date in February 1989, curiously citing to 38 C.F.R. § 3.400, the terms of which would preclude an award that far back.  In any event, since the multiple prior final decisions made since 1989 on the ratings assigned have been ignored in this correspondence, as well as the fundamental rules regarding the structure of an appeal period, the content of this correspondence will not be further addressed.  


ORDER

An evaluation in excess of 20 percent for bilateral gouty arthritis of the feet prior to June 23, 2010, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


